UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7388



In Re:    TYRONE LORENZO ROBINSON,

                                                           Petitioner.


         On Petition for Writ of Mandamus. (2:05-cv-03198-SB)


Submitted:    November 15, 2007         Decided:     November 27, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tyrone Lorenzo Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone Lorenzo Robinson petitions for a writ of mandamus

seeking an order directing the district court to schedule a trial

date in his action filed pursuant to 42 U.S.C. § 1983 (2000).             We

conclude that Robinson is not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus is a

drastic     remedy    and   should   only    be   used   in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).              The

relief sought by Robinson is not available by way of mandamus and,

to the extent Robinson alleges undue delay by the district court,

we find there has been no undue delay in the handling of Robinson’s

case on remand.      Accordingly, although we grant Robinson’s motion

to proceed in forma pauperis, we deny the petition for a writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                              PETITION DENIED




                                     - 2 -